Citation Nr: 1828935	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  08-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) multi-level with lumbar stenosis (back disability).

2. Entitlement to a disability rating in excess of 10 percent for right lower extremity neurogenic claudication associated with DDD with lumbar stenosis.

3. Entitlement to a disability rating in excess of 10 percent for left lower extremity neurogenic claudication associated with DDD with lumbar stenosis.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to June 1960, from December 1960 to July 1966, and from August 1966 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned Veterans' Law Judge (VLJ) in October 2010.  A copy of the transcript is included in the claims file.

In April 2014, the Board denied entitlement to an initial disability rating in excess of 10 percent for the Veteran's back disability and entitlement to a TDIU. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to an October 2014 Order granting a Joint Motion for a Partial Remand (JMR), the April 2014 decision was vacated, as it pertained to the above issues, and they were remanded to the Board. 

The Board remanded the Veteran's back and TDIU claims in January 2015.  In November 2015, the claims were remanded again because the Board found that there had not been compliance with the Board's prior remand directives. 

The Board notes that the Veteran testified at a separate Board hearing in February 2018 before a different VLJ with regard to the issues of entitlement to service connection for a right hip disability and left hip disability.  Those issues will be addressed in a separate Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an initial increased rating for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. For the entire period of appeal, the Veteran's service-connected right lower extremity neurogenic claudication associated with DDD with lumbar stenosis,  more nearly approximated mild incomplete paralysis of the sciatic nerve.

2. For the entire period of appeal, the Veteran's service-connected left lower extremity neurogenic claudication associated with DDD with lumbar stenosis,  more nearly approximated mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent under Diagnostic Code (DC) 8520, for right lower extremity neurogenic claudication associated with DDD with lumbar stenosis, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 8520 (2017).

2.  The criteria for an evaluation in excess of 10 percent under DC 8520, for left lower extremity neurogenic claudication associated with DDD with lumbar stenosis, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 8520 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Analysis

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In Miller v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) recently stated that "Although the note preceding §4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  See Miller v. Shulkin, 28 Vet. App. 376 (2017).

In a November 2010 statement, the Veteran reported that he could only walk short distances with the assistance of a cane before his legs would feel heavy.  He reported that if he stood for a longer amount of time in one place, his leg muscles would go numb.

In a January 2011 VA examination, the Veteran's sensory examination was intact to light touch and pain.  Motor testing showed normal strength in the bilateral lower extremities.  During a February 2011 VA examination, the Veteran exhibited normal reflexes, and his lower extremities were normal with regard to vibration, pain/pinprick, position sense, and light touch.  The motor exam was normal, and there was no muscle atrophy.  The Veteran's gait was antalgic due to his low back pain, but he was able to stand on each leg alone with good balance.  Although the Veteran reported decreased mobility and pain, there was no objective evidence of peripheral neuropathy or lumber radiculopathy of the lower extremities.

In a July 2011 VA examination, the Veteran's reflex and sensory exams were normal.  His motor exam was normal, and there was no muscle atrophy.  The examiner noted that the Veteran had pain in his legs when ambulating, and that he would need to frequently stretch or stand after sitting for an hour or more.

January 2012 clinical records revealed that the Veteran did not exhibit tingling, but had numbness which was sometimes positional.

In a September 2012 VA examination, the Veteran reported that he got cramps in his legs and would experience pain when walking long distances.  Deep tendon reflexes were hypoactive in the left ankle, but normal for both knees and the right ankle.  The sensory exam was normal, and the straight leg raising test was negative.  There was no muscle atrophy, and the Veteran did not have any radicular pain or symptoms due to radiculopathy.

October 2012 clinical records showed that the Veteran reported symptoms of numbness and heaviness in his legs when attempting to walk, and that he had severe leg cramps at night.  In January 2013, the Veteran continued to report numbness which was sometimes positional.

April 2014 clinical records showed that the Veteran continued to report positional numbness in his lower extremities.  Deep reflexes were normal, although his gait was still unstable and he needed a cane to walk.  He did not exhibit any trophic changes.

In a June 2014 letter, the Veteran's physician, Dr. M.S. (initials used to protect privacy) indicated that prior nerve conduction studies showed that the Veteran had pinched nerves.  He continued to report weakness, numbness, and pain in both lower extremities.  His sensory exam was normal, and there was no evidence of atrophy or abnormal movements.

In a December 2017 VA examination, the Veteran was found to have mild numbness and paresthesias in his bilateral lower extremities, and moderate, intermittent pain in his bilateral lower extremities.  His reflex exam was normal, and he did not have any muscle atrophy.  He did have decreased sensation for light touch in his lower extremities, and an antalgic gait, but he did not have any trophic changes.  He had mild, incomplete paralysis in his musculocutaneous superficial peroneal nerves of his lower extremities, however all of the other nerves in his lower extremities were normal.

The examiner noted that the term "paralysis" was typically used to describe impairment of the motor component of a nerve, however for this examination, the term "paralysis" would be used to indicate impairment of the motor function, sensory component, or both components of the nerve or nerve root when applicable.

After reviewing the evidence of record, the Board finds that the Veteran's bilateral lower extremity neurogenic claudication is appropriately contemplated by the criteria for mild incomplete paralysis, thus warranting the evaluation of 10 percent assigned under DC 8520. The Board also finds that "staged" ratings are not warranted by the evidence, and that the Veteran's evaluation of 10 percent is appropriate for the entire period of appeal.  A review of the record shows that the Veteran's symptoms of pain, weakness, and numbness, have been recurrent, if not continuous, throughout the entire period of appeal.

Throughout the appeal period, the Veteran has credibly reported symptoms of pain, weakness, and numbness.  However, these symptoms were all limited to her lower extremities.  Muscle strength examinations of the lower extremities were all normal throughout the appeal period, and sensory examinations were almost always normal throughout the appeal period as well.  

As for clinic findings, throughout the appeal period, all of the Veteran's motor examinations have revealed normal results, and muscle strength has been evaluated as normal.  See VA examination reports dated January 2011, September 2012, and December 2017.  Thus, the Veteran's motor abilities have consistently been objectively measured as normal.  There has been no evidence of muscle atrophy.

The record does reflect an instance where the Veteran demonstrated (1+) hypoactive reflex abnormality in the right left ankle.  See September 2012 VA examination.  However, most of the evidence of record shows that his reflexes were otherwise evaluated as normal.  See January 2012 VA examination and December 2017 VA examination.  Furthermore, the September 2012 VA examination which noted the Veteran's hypoactive reflexes, also concluded that the sampled muscle of the right lower extremity was within normal limits.  

The Veteran has also demonstrated mostly normal sensation in the lower extremities, and there has been no evidence of any trophic changes.  See January 2011, September 2012, and December 2017 VA examination reports.  In the December 2017 VA examination, the examiner noted that the Veteran had mild numbness and paresthesias in the bilateral lower extremities.  Throughout the appeal period, examiners have consistently found that the Veteran has an abnormal gait, and the Veteran has reported difficulties with walking long distances or standing for a long period of time.  However, despite noting the mild numbness and abnormal gait, the examiner concluded that the severity of the Veteran's nerve disability was mild.  

Thus, the lay and medical evidence establishes that the Veteran's bilateral lower extremity radiculopathy is manifested by recurrent subjective sensations of weakness, pain, and numbness with no sensory abnormalities, no trophic changes, normal motor strength on examination, no muscle atrophy, and no significant chronic reflex abnormality.  

When considering the site and character of the injury and the relative impairment in motor function, trophic changes and sensory disturbances, the Board finds that, for the entire period of appeal, the Veteran's service-connected neurogenic claudication of the bilateral lower extremities, has been manifested by no than mild incomplete paralysis of the sciatic nerve.  Overall, the mild objective clinical findings and the reported symptomatology do not meet, or more closely approximate, the criteria for "moderate" incomplete paralysis of the sciatic nerve.

In so finding, the Board has found the reports from the Veteran concerning his bilateral lower extremity symptoms and functional limitations to be credible and consistent with the evidentiary record.  His symptoms of pain, weakness, numbness, and difficulties with walking and standing, have supplemented the medical findings and have been relied upon in finding mild incomplete paralysis of the sciatic nerve despite the sensory and reflex abnormalities which have not always been measurable on examination and have been medically described as mild in degree.  To the extent the Veteran opines that bilateral lower extremity neurogenic claudication is more severe in degree, the Board places greater probative weight on the clinic findings of the trained professionals who have greater expertise in measuring motor, sensory and reflex abnormality.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C. § 5107(b).

ORDER

Entitlement to a disability rating in excess of 10 percent for right lower extremity neurogenic claudication associated with DDD with lumbar stenosis, is denied.

Entitlement to a disability rating in excess of 10 percent for left lower extremity neurogenic claudication associated with DDD with lumbar stenosis, is denied.


REMAND

The Veteran was last examined with regard to his back disability in December 2017.  In light of a decision issued by the United States Court of Appeals for Veterans Claims (Court), an additional examination is required.  In Correia v. McDonald, 28 Vet. App. 158, 169 (2016), the Court held that the final sentence of 
§ 4.59 creates a requirement that the examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing." Correia v. McDonald, 25 Vet. App. 158 (2016).  

In this case, the December 2017 VA examination report contained a section which attempted to address the requirements under Correia.  The examiner noted that the Veteran had pain on passive motion, on active motion, and with weight-bearing.  However, specific range of motion measurements were not provided.  

In addition, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.  In this case, range of motion findings during a flare-up were either absent or the examiner stated that range of motion during flare-ups could not be estimated without resort to mere speculation because the examination was not performed during a flare-up.  However, the examiner did not document the efforts made to provide an estimate of functional loss.  

For these reasons, additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected back disability.  The examiner should also determine whether it is possible to provide a retrospective medical opinion for the VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  As such, the disposition of the TDIU claim must be deferred pending the resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.
A complete rationale for any opinion offered must be provided.

2.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


